UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6094


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

VINCENT MCNATT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:08-cr-00359-FL-1; 5:12-cv-00443-FL)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent McNatt, Appellant Pro Se.     Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Vincent McNatt seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                                The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would       find    that     the

district       court’s      assessment   of       the    constitutional         claims    is

debatable      or     wrong.     Slack     v.     McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that McNatt has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense       with    oral     argument      because        the    facts       and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3